DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-11, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magy et al US 20180081355 (hereinafter Magy).
Regarding claim 1, Magy discloses a method for a radar system (see fig. 1) to detect and track an unmanned aerial system (UAS) (see fig. 1, [0035], [0044]), the method comprising: 
receiving, by the radar system, a plurality of electromagnetic signals (see fig. 1, [0035], [0041], [0044]);

determining, by the radar system, whether a UAS is included in the plurality of electromagnetic signals based on one or more expected frequencies that one or more UAS devices use to transmit signals to remote controls (monitoring radio links used to control RC vehicles, see fig. 1, [0035], [0041], [0044], [0046]); and
for a UAS that is included in the plurality of electromagnetic signals, setting, by the radar system, the radar system into an active track mode to track the UAS (tracking a detected drone’s movements, see [0050]).
Regarding claim 9, Magy discloses a radar system (see fig. 1, [0035], [0044]) comprising: 
a plurality of antennas to transmit and receive electromagnetic signals (see [0006], [0035], [0043]); and 
a processor coupled to the plurality of antennas (see [0043], [0045]) configured to cause the radar system to: 
receive a plurality of electromagnetic signals (see fig. 1, [0035], [0041], [0044]); 
determine whether a UAS is included in the plurality of electromagnetic signals based on one or more expected frequencies that one or more UAS devices use to transmit signals to remote controls (monitoring radio links used to control RC vehicles, see fig. 1, [0035], [0041], [0044], [0046]); and 
for a UAS that is included in the plurality of electromagnetic signals, set the radar system into an active track mode to track the UAS (tracking a detected drone’s movements, see [0050]).
Regarding claim 17, Magy discloses an article comprising a non-transitory computer-readable storage medium (see figs. 1 and 11, [0041], [0043], [0114]-[0115]), having instructions stored thereon that when executed by at least one processor (see [0043], [0045]), cause the at least one processor to: 
receive a plurality of electromagnetic signals (see fig. 1, [0035], [0041], [0044]);
determine whether a UAS is included in the plurality of electromagnetic signals based on one or more expected frequencies that one or more UAS devices use to transmit signals to remote controls (monitoring radio links used to control RC vehicles, see fig. 1, [0035], [0041], [0044], [0046]); and
	for a UAS that is included in the plurality of electromagnetic signals, set a radar system into an active track mode to track the UAS (tracking a detected drone’s movements, see [0050]).
Regarding claims 2 and 10 as applied to claims 1 and 9, Magy further discloses assigning, by the radar system, a unique identifier to the UAS when it is included in the plurality of electromagnetic signals (see [0052]).
	Regarding claims 3 and 11 as applied to claims 1 and 9, Magy further discloses determining, by the radar system, whether the UAS that is included in the plurality of electromagnetic signals is a friend or foe by transmitting, by the radar system, a signal to the UAS and waiting for an expected signal to be transmitted back to the radar system (see [0042]). 	
	Regarding claims 5 and 13 as applied to claims 4 and 9, Magy further discloses determining a range of the UAS when it is determined to be included in the plurality of electromagnetic signals (see [0041], [0049]-[0050], [0067]).
	Regarding claims 6 and 14 as applied to claims 5 and 13, Magy further discloses wherein the range is based on a power of a signal plus an expected transmit power and antenna gain of the UAS as determined from the plurality of electromagnetic signals (see [0035], [0046], [0094]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Magy et al US 20180081355 (hereinafter Magy) in view of Seeber et al US 20180129881 (hereinafter Seeber).
Regarding claims 4 and 12 as applied to claims 1 and 9, Magy discloses the claimed invention except wherein determining whether the UAS is included in the plurality of electromagnetic signals is further based on comparing frequencies of the plurality of electromagnetic signals against the one or more expected frequencies.
In the same field of endeavor, Seeber discloses a radar system for determining a UAS is included in the plurality of electromagnetic signals (see fig. 5A, [0091]), wherein determining whether the UAS is included in the plurality of electromagnetic signals is further based on comparing frequencies of the plurality of electromagnetic signals against the one or more expected frequencies (see fig. 12, step 1214, [0143]). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seeber with Magy by comparing frequency identified from the received RF signals to stored frequency information in order to identify presence of a UAS, as taught by Seeber, for the benefit of tracking UAVs.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Magy et al US 20180081355 (hereinafter Magy) in view of Kamio et al US 20200045416 (hereinafter Kamio).
Regarding claims 7 and 15 as applied to claims 1 and 9, Magy discloses the claimed invention except tracking, by the radar system, the UAS based on a single pulse waveform.
In the same field of endeavor, Kamio discloses tracking by a radar system, a UAS based on a single pulse waveform (see figs. 6 and 19, [0075], [0077], [0080]-[0082], [0194]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kamio with Magy by tracking a drone or aerial vehicle with a radar using a single pulse signal as taught by Kamio, for the benefit of measuring a distance to the aerial vehicle.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Magy et al US 20180081355 (hereinafter Magy) in view of Vermersch et al US 20200011966 (hereinafter Vermersch).
Regarding claims 8 and 16 as applied to claims 1 and 9, Magy discloses the claimed invention except comprising determining a maximum UAS detection range based on a minimum receive power that the radar system can use to determine a UAS is present.
In the same field of endeavor, Vermersch discloses a radar system for determining a maximum object detection range based on a minimum receive power that the radar system can use to determine an object is present (see fig. 1, [0032]-[0033]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vermersch with Magy by adjusting the maximum drone detection distance based on the minimum power level sufficient for detection of the drone, as taught by Vermersch, for the benefit of adjusting the energy consumption of the radar sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamminga et al US 20220189326 discloses detection and classification of unmanned aerial vehicles.
Morrow et al US 20200272827 discloses identifying, tracking, and disrupting unmanned aerial vehicles.
Maxwell et al US 20190375503 discloses airspace tolling including detection and tracking of UAVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648